Name: Regulation No 121/65/EEC of the Commission of 16 September 1965 exempting imports of pigs from Austria from the levy of additional amounts
 Type: Regulation
 Subject Matter: Europe;  animal product;  EU finance;  trade
 Date Published: nan

 Avis juridique important|31965R0121Regulation No 121/65/EEC of the Commission of 16 September 1965 exempting imports of pigs from Austria from the levy of additional amounts Official Journal 155 , 18/09/1965 P. 2560 - 2561 Finnish special edition: Chapter 3 Volume 1 P. 0120 Danish special edition: Series I Chapter 1965-1966 P. 0072 Swedish special edition: Chapter 3 Volume 1 P. 0120 English special edition: Series I Chapter 1965-1966 P. 0080 Greek special edition: Chapter 03 Volume 1 P. 0191 Spanish special edition: Chapter 03 Volume 1 P. 0154 Portuguese special edition Chapter 03 Volume 1 P. 0154 REGULATION NO 121/65/EEC OF THE COMMISSION of 16 September 1965 exempting imports of pigs from Austria from the levy of additional amountsTHE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community; Having regard to Regulation No 20 (1) on the progressive establishment of a common organisation of the market in pigmeat, and in particular Article 7 (4) thereof; Having regard to Commission Regulation No 96/63/EEC (2) of 13 August 1963 on fixing the additional amount provided for in Articles 7 and 8 of Council Regulation No 20, as amended by Regulation No 98/65/EEC, (3) and in particular Article 5 (1) thereof; Whereas, in order to avoid disturbances in trade in the products covered by Regulation No 20 caused by offers from third countries at prices lower than the sluice-gate price, the levies in respect of third countries, fixed in accordance with Article 5 of that Regulation, must be increased in the Member States by an additional amount corresponding to the difference between the free-at-frontier offer price and the sluice-gate price in respect of third countries; Whereas the levies are not, however, increased, by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided; Whereas, by letters dated 6 April 1965 and 13 July 1965, the Government of the Republic of Austria stated that it was prepared to give such guarantees for live swine and pig carcases of Austrian origin ; whereas it will ensure that the following action is taken: 1. Authorisations to export to Member States of the European Economic Community will be granted only for contracts in which it is evident that the free-at-Frontier offer price is not lower than the sluice-gate price in respect of third countries; 2. If the minimum purchase price, ex farm, of 12 Austrian schillings per kilogramme for live pigs for slaughter is not observed, the export refund will not be paid; 3. Export refunds will be recalculated at regular intervals to take account of differences between the prices ruling on the Austrian market and the sluice-gate price in respect of third countries; 4. Certificates of origin and veterinary certificates will be issued only for live and slaughtered pigs of Austrian origin; Whereas it has, furthermore, stated that it is prepared: - to communicate to the Commission and to the importing Member State, immediately following the issue of such export authorisation, information on exports of live swine and pig carcases to the Community, indicating quantities, delivery date, country of destination, frontier crossing point and free-at-frontier offer price; - to enable the Commission to exercise continuous supervision of the effectiveness of the measures taken by the Austrian Government, in particular with regard to observance of the minimum purchase price ex farm and to calculation of export refunds; (1) OJ No 30, 20.4.1962, p. 945/62. (2) OJ No 126, 17.8.1963, p. 2253/63. (3) OJ No 121, 5.7.1965, p. 2077/65. Whereas, following examination of the request from the Austrian Government, it may be assumed that the proposed measures are such as to guarantee that the price for imports into the Community of the above-mentioned products from the territory of the Republic of Austria will not be lower than the sluice-gate price and that any deflection of trade will be avoided ; whereas, therefore, there is no need to fix additional amounts in respect of imports of the above-mentioned products from the Republic of Austria; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Pigmeat; HAS ADOPTED THIS REGULATION:Article 1The levies in respect of third countries on imports of live swine and pig carcases (sub-headings Nos ex 01.03 ex A II and ex 02.01 ex A III of the Common Customs Tariff) originating in and coming from the Republic of Austria shall not be increased by an additional amount. Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1965. For the Commission The President Walter HALLSTEIN